Citation Nr: 1615658	
Decision Date: 04/18/16    Archive Date: 04/26/16

DOCKET NO.  11-00 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to type II diabetes mellitus and atrial fibrillation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1968 to June 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Chicago, Illinois.

This issue was remanded by the Board in September 2014 and April 2015 for further development.  It is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

The Board finds that additional development is required before the Veteran's claim is decided.

The Veteran initially claimed service connection for hypertension as secondary to his service-connected diabetes mellitus.  In its April 2015 remand, the Board noted that the Veteran's December 2014 VA examiner had not addressed a statement by the Veteran's private physician or relevant medical articles submitted by the Veteran.  Accordingly, the Board instructed the originating agency to obtain an addendum opinion as to whether the Veteran's hypertension was caused or aggravated by his diabetes mellitus, to include a consideration of the relevant medical statement and articles.

The examiner provided an addendum opinion in July 2015 reflecting that he reviewed the private physician's statement and the relevant articles in accordance with the Board's remand.  The examiner ultimately concluded that it was less likely than not that the Veteran's hypertension was proximately due to or the result of his diabetes mellitus.  The examiner, however, did not provide an opinion addressing whether the Veteran's hypertension had been aggravated by his diabetes mellitus.
In addition, the Board notes that on the same date of its April 2015 remand, the Board granted the Veteran's claim for service connection for atrial fibrillation.  Subsequently, in a February 2016 Informal Hearing Presentation, the Veteran's representative raised, in pertinent part, a theory of entitlement to service connection for hypertension as secondary to the Veteran's recently service-connected atrial fibrillation.  The representative's argument discussed and linked to various medical articles addressing a link between atrial fibrillation and hypertension.

Due to the VA examiner's omission of an opinion addressing whether the Veteran's hypertension had been aggravated by his service-connected diabetes mellitus, and his inability to address the Veteran's recently-raised theory of entitlement to service connection as secondary to atrial fibrillation, the Board finds that the July 2015 VA opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.)  As such, a remand for a new VA opinion is warranted.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should obtain an opinion from a physician with sufficient expertise, who has not previously performed an examination or provided an opinion in this case, to determine the etiology of the Veteran's hypertension.  All pertinent evidence of record must be made available to and reviewed by the examiner.  

Following the review of the relevant records and lay statements, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was permanently worsened by his service-connected diabetes mellitus.

In providing these opinions, the examiner must consider and discuss:

a) the April 2009 letter submitted on the Veteran's behalf by his private physician, Dr. S.B.; and

b) the medical articles identified by the Veteran's representative in its September 2014 Informal Hearing Presentation, which suggest a link between diabetes mellitus and the development of hypertension. 

If aggravation is found, the examiner should determine the baseline level of the Veteran's hypertension prior to aggravation.

Then, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was caused by his service-connected atrial fibrillation.

If not, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hypertension was permanently worsened by his service-connected atrial fibrillation.

In providing these opinions, the examiner must consider and discuss the medical articles discussed and linked to by the Veteran's representative in its February 2016 Informal Hearing Presentation, which suggest a link between atrial fibrillation and hypertension.

If aggravation is found, the examiner should determine the baseline level of the Veteran's hypertension prior to aggravation.
 
The examiner must provide a rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




